189 F.2d 967
MASTER LABORATORIES, a Partnership, Intervener, Appellantv.UNITED STATES of America.
No. 14235.
United States Court of Appeals Eighth Circuit.
May 2, 1951.
Rehearing Denied May 9, 1951.

Appeal from the United States District Court for the Northern District of Iowa.
John E. Von Dorn and Albert Lustgarten, Omaha, Neb., for appellant.
Tobias E. Diamond, U. S. Atty., and William B. Danforth, Asst. U. S. Atty., Sioux City, Iowa, for appellee.
PER CURIAM.


1
Appeal from District Court dismissed at costs of appellant, on motion of appellee.